 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          LOCALS 302 AND 612 OF THE                     CASE NO. C19-0616JLR
            INTERNATIONAL UNION OF
11          OPERATING ENGINEERS                           ORDER
            CONSTRUCTION INDUSTRY
12
            HEALTH AND SECURITY FUND,
13          et al.,

14                               Plaintiffs,
                   v.
15
            AEI WILLIAMS GROUP, CO.,
16
                                 Defendant.
17

18          Pursuant to the court’s March 9, 2020, order, a contempt hearing is scheduled in

19   this matter for April 6, 2020, at 1:30 PM. (See 3/9/20 Order (Dkt. # 20) at 2-3.) On

20   March 17, 2020, Chief Judge Ricardo S. Martinez issued General Order 02-20 in

21   response to the declaration of a national emergency over the outbreak of COVID-19. See

22   W.D. Wash. Gen. Order 02-20. The General Order states that “[a]ll civil . . . hearings . . .



     ORDER - 1
 1   scheduled to occur before June 1, 2020, are continued pending further order of the

 2   Court.” See id. at 2, ¶ 2. As a result, the April 6, 2020, contempt hearing cannot take

 3   place on that date or on any date prior to June 1, 2020. The court, therefore, STRIKES

 4   the April 6, 2020, contempt hearing. The court ORDERS Plaintiffs to file a status report

 5   by June 5, 2020, that updates the court on the status of this matter and on whether a

 6   contempt hearing remains necessary. The court further ORDERS Plaintiffs to serve both

 7   AEI Williams Group, Co. and Elmore W. Williams III with a copy of this order by mail

 8   by no later than April 1, 2020.

 9          Dated this 24th day of March, 2020.

10

11                                                    A
                                                      JAMES L. ROBART
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
